Case 1:20-cv-01847-MEH Document 1-1 Filed 06/23/20 USDC Colorado Page 1 of 22




            EXHIBIT A
Case 1:20-cv-01847-MEH Document 1-1 Filed 06/23/20 USDC Colorado Page 2 of 22




 February 26, 2020

 Via Registered Mail, Return Receipt Requested, and Electronic Mail

  Buzz Calkins                           BPI, Inc.
  Holly Edmonds                          c/o Martin Eckert III
  BPI, Inc.                              Eagle Environmental Consulting, Inc.
  7268 S. Tucson Way                     8000 West 44th Avenue
  Centennial, CO 80112                   Wheat Ridge, CO 80033
  buzz@bradleygas.com                    mce3@eagle-enviro.com
  holly@bradleygas.com
  edmonds1207@gmail.com

  Charley Jones                          Roger Titmus, CCIM, LEED AP BD+C
  President and Owner                    Site Development Director
  Stinker Stores, Inc.                   Stinker Stores, Inc.
  Registered Agent for Joshnik Co.       3184 Elder Street
  LLLP                                   Boise, ID 83705
  3184 Elder Street                      rtitmus@stinker.com
  Boise, ID 83705
  cjones@stinker.com

  William Rapson                         Corporation Service Company
  Registered Agent for                   Registered Agent for
  7403 West 38th Avenue LLC              Stinker Stores Co., Inc.
  1125 17th Street, Suite 2200           1821 Logan Avenue
  Denver, CO 80202                       Cheyenne, WY 82001


 Re:   Notice of Intent to Sue for Violations of the Federal Resource Conservation
       and Recovery Act




                                                                         Exhibit A
Case 1:20-cv-01847-MEH Document 1-1 Filed 06/23/20 USDC Colorado Page 3 of 22


 February 26, 2020
 Page 2 of 21


 Dear Mr. Calkins and others:

 I write on behalf of West End 38, LLLP (West End), the owner of property
 located at 7333 W. 38th Avenue in Wheat Ridge, Colorado (the West End
 Property), and Olive Street Development Co., LLC (Olive), the owner of a right-
 of-way adjacent to the West End Property (the Olive ROW), regarding the
 contamination of soil and groundwater at the West End Property by petroleum
 originating from the former Bradley Gas Station located at the corner of 38th
 Avenue and Vance Street in Wheat Ridge (the Bradley Site).

 Pursuant to the Federal Resource Conservation and Recovery Act (RCRA), this
 letter serves as notice of West End and Olive’s intent to sue Bradley Petroleum,
 Inc. (now known as BPI, Inc.), and 7403 West 38th Avenue LLC (collectively,
 Bradley), one of whom is the former owner and operator of the Bradley Gas
 Station, 1 Stinker Stores, Inc. and Stinker Stores Co, Inc., (collectively, Stinker
 Stores), one of whom is the current owner of the Bradley Site,2 and Stinker Stores’
 corporate parent, Joshnik Co., LLLP).3 West End and Olive will file their lawsuit,
 which also will include other legal claims under state law, in the U.S. District
 Court for the District of Colorado.

 West End and Olive intend to seek all available relief against Bradley and Stinker
 Stores for their violations of RCRA, in addition to claims under Colorado law.
 The relief sought will include but is not limited to: (1) injunctive relief requiring
 Bradley and Stinker Stores to promptly and properly investigate and remediate

 1 West End and Olive believe the name for the former owner of the Bradley Site is
 Bradley Petroleum, Inc. and that Bradley Petroleum, Inc. changed its name to
 BPI, Inc. in 2017. However, West End and Olive have also seen reference to the
 former owner of the Bradley Site as 7403 W. 38th Avenue LLC. West End and
 Olive intend to provide this Notice to the correct legal entity that owned the
 Bradley Site prior to February 8, 2017.
 2 West End and Olive have been unable to determine whether Stinker Stores, Inc.

 or Stinker Stores Co, Inc. is the current owner and operator of the Bradley Site.
 West End and Olive intend to provide this Notice to the correct legal entity that
 currently owns the Bradley Site.
 3 42 U.S.C. § 6972 (citizen suit and notice provisions).




                                                                             Exhibit A
Case 1:20-cv-01847-MEH Document 1-1 Filed 06/23/20 USDC Colorado Page 4 of 22


 February 26, 2020
 Page 3 of 21


 noncompliance with RCRA and its implementing regulations; (2) substantial civil
 penalties under RCRA; and (3) attorneys’ fees, expert consultant fees, and other
 costs incurred in bringing an enforcement action. The violations of law
 described in this Notice are based upon the best information currently available
 to West End and Olive. Each of the violations is ongoing since at least 2003 and
 reasonably likely to continue, and we expect that discovery will identify
 additional RCRA violations. West End and Olive intend to sue Bradley and
 Stinker Stores for all violations, including those ongoing, yet to be uncovered,
 and committed after the date of this Notice. Due to the chronic and persistent
 nature of violations, there is a reasonable likelihood additional violations will
 occur in the future.

 Neither the U.S. Environmental Protection Agency nor the State of Colorado is
 diligently prosecuting Bradley or Stinker Stores under RCRA for the violations
 described herein.

                               Factual Background4

 Until February 8, 2017, the Bradley Site was owned and operated by Bradley, an
 affiliate of the Buzz Calkins portfolio of Bradley gas stations, and a Bradley gas
 station operated at the Bradley Site. Stinker Stores acquired the Bradley Site in
 February 2017 and continues to operate a Little Stinker gas station at the Bradley
 Site.

 Multiple releases of petroleum from the Bradley Site have occurred over the past
 two decades and have contaminated hydraulically downgradient properties,
 including the Olive ROW, which is located immediately adjacent to and
 hydraulically downgradient of the Bradley Site, and the West End Property,
 which is adjacent to the Olive ROW and also hydraulically downgradient of the
 Bradley Site. Bradley is currently implementing a corrective action plan (CAP)

 4The alleged violations and facts in this Notice are made in good faith and based
 on information obtained through West End and Olive’s investigation and review
 of publicly available documents, including documents submitted by Bradley to
 the Colorado Department of Labor and Employment’s Division of Oil and Public
 Safety (OPS).




                                                                          Exhibit A
Case 1:20-cv-01847-MEH Document 1-1 Filed 06/23/20 USDC Colorado Page 5 of 22


 February 26, 2020
 Page 4 of 21


 overseen by OPS related to a known release from the Bradley Site in March 2006,
 but the remedial strategy in place has not succeeded in complying with OPS
 closure criteria and RCRA. Ongoing groundwater monitoring required by OPS
 shows that petroleum contamination continues to remain onsite and to
 contaminate the hydraulically downgradient Olive ROW and the West End
 Property as well. During West End’s redevelopment of the West End Property in
 2018, its contractors excavated and disposed of significant amounts of petroleum-
 contaminated soil. Site soils at the Olive ROW and the West End Property
 remain contaminated from the releases at the Bradley Site and, upon information
 and belief, contamination from the Bradley Site continues to migrate onto the
 West End Property and Olive ROW.

       A. Bradley Site: Release History

 Records indicate that multiple petroleum releases have occurred from the
 Bradley Site, including but not limited to the following events described below.

             1. Hydrocarbon Vapors at 3895 Upham Street (2003)

 In early 2003, OPS retained Paragon Consulting Group, Inc. (Paragon) to respond
 to petroleum-hydrocarbon vapors in the west wing basement of the office
 building at 3895 Upham Street in Wheat Ridge – nearly 500 feet north of the
 Bradley Site and farther downgradient of the Bradley Site than the West End
 Property. Paragon investigated the source of petroleum hydrocarbon vapors in
 the building using soil and groundwater sampling as well as by studying
 groundwater flow and other topographic conditions.

 Paragon identified elevated concentrations of the petroleum constituents
 benzene and toluene in groundwater samples collected from monitoring wells
 MW-2, MW-3, and MW-8 on March 28, 2003.5 The benzene concentrations in all
 three wells exceeded the Colorado Basic Standards for Groundwater, and


 5Letter from Paragon to J. Steffes, Environmental Protection Specialist, OPS re:
 Response to Petroleum Hydrocarbon Vapors in Building/Source Assessment
 2895 Upham Street, Wheat Ridge, Colorado (Aug. 26, 2003) [hereinafter, Paragon
 Report] at 14.




                                                                         Exhibit A
Case 1:20-cv-01847-MEH Document 1-1 Filed 06/23/20 USDC Colorado Page 6 of 22


 February 26, 2020
 Page 5 of 21


 toluene concentrations in MW-2 and MW-3 also exceeded the state standards.6
 Paragon reported to OPS:

       It should be noted that well MW-2 appeared to be downgradient of the
       Bradley UST basin, and that MW-3 appeared to be downgradient of the
       Bradley pump dispenser areas. The Bradley site was not surveyed because
       Bradley reportedly denied access to the OPS for this assessment.7

 Paragon’s report concluded that “the likely source of the petroleum-hydrocarbon
 contamination and vapors in the subject building appears to be the Bradley
 Petroleum site.”8 Paragon recommended that OPS require assessment of the
 Bradley Site and areas to the south of the 3895 Upham Street property and that
 OPS “require Bradley to take over monitoring, operation and maintenance of the
 sub-slab depressurization system” installed at the subject site to reduce the
 volume of petroleum-hydrocarbon vapors entering the building from beneath
 the slab.9

 In response to Paragon’s report, OPS issued a Storage Tank Report and Release
 Tracking Form to the “Bradley Food Mart” located at 7403 West 38th Avenue in
 Wheat Ridge, Colorado, assigning Leak Event ID# 9145.10 However, it is
 uncertain based on public records whether OPS implemented any further actions
 to address offsite contamination or required any corrective action by Bradley.

             2. Dispenser Line Leak at Bradley Site, 7403 West 38th Avenue
                (2006)

 According to Bradley’s submissions to OPS, on March 2, 2006, a suspected
 release from the Bradley Site was reported to OPS after an annual leak and line
 detection test indicated a pressure loss associated with the premium-unleaded



 6 Id.
 7 Id. at 11; see also id. at 14.
 8 Id. at 15; see also id. at 2.

 9 Paragon Report at 15.

 10 Report and Release Tracking Form for Leak Event ID# 9145 (2003).




                                                                        Exhibit A
Case 1:20-cv-01847-MEH Document 1-1 Filed 06/23/20 USDC Colorado Page 7 of 22


 February 26, 2020
 Page 6 of 21


 (PUL) dispenser line.11 The affected dispenser was shut down and a portion of
 the PUL line was exposed. Approximately 2 cubic yards of petroleum
 hydrocarbon-impacted soil was excavated out of the trench. Bradley hired Eagle
 Environmental Consulting, Inc. (Eagle) to perform soil sampling activities within
 the excavated trench at approximately 2 feet below ground surface (bgs). Based
 on the laboratory results from the soil samples Eagle collected, a confirmed
 release was reported to OPS on March 3, 2006.

 Eagle subsequently performed site characterization activities by installing four
 monitoring wells at the site (MW-1 through MW-4) and obtaining access to three
 existing monitoring wells at the adjacent Vectra Bank property located at
 7391 West 38th Avenue, just north and hydraulically downgradient – wells
 which had been installed by Paragon as part of the 2003 investigation of
 petroleum vapors at the 3895 Upham Street property. On August 2, 2006, Eagle
 supervised the excavation of approximately 176 cubic yards of petroleum
 hydrocarbon impacted soil from the Bradley Site beneath the dispenser islands
 and product lines during underground storage tank (UST) system upgrades.
 OPS required additional testing to characterize the site in 2007, including the
 installation of monitoring wells and soil borings to further define the dissolved
 benzene and methyl tert-butyl ether (MTBE) impacts beneath the site, as well as
 the installation of soil vapor point VP-1 to analyze the soil vapor to indoor air
 inhalation pathway adjacent to the structure located at 7391 West 38th Avenue
 (Vectra Bank). In December 2007, OPS issued a Final Request for Corrective
 Action Plan (CAP) for the site.

             3. Corrective Actions at the Bradley Site

 Eagle submitted an initial CAP for the Bradley Site to OPS on January 29, 2008.
 The initial CAP outlined use of a total fluid recovery remedial approach to

 11See Eagle’s 1st Quarterly 2019 Monitoring and Remediation Report for Bradley
 Petroleum Store No. 5, 7403 West 38th Avenue, submitted on behalf of Bradley
 on April 26, 2019 to Jennifer Strauss of OPS [hereinafter Q1 2019 Report] at 1.
 The facts that follow are based on the Eagle Q1 2019 Report and its submissions
 to the OPS (unless otherwise stated). However, West End reserves the right to
 amend, modify, or dispute any facts stated herein.




                                                                         Exhibit A
Case 1:20-cv-01847-MEH Document 1-1 Filed 06/23/20 USDC Colorado Page 8 of 22


 February 26, 2020
 Page 7 of 21


 reduce petroleum constituent concentrations in groundwater at the site below
 state groundwater limits, the state-wide risk-based screening levels (RBSL). For
 benzene, the state-wide RBSL is 0.005 mg/L.12 However, because the state-wide
 RBSL could not be achieved, OPS ultimately set a more lenient site-based
 benzene cleanup target for the Bradley Site, called a site-specific target level
 (SSTL), of 0.015 mg/L.

 Over the next ten years, Eagle’s initial remedial approach failed to adequately
 reduce benzene concentrations in groundwater at the Bradley Site, and Eagle
 subsequently applied for and received CAP modifications from OPS to try two
 other approaches – air sparge/soil vapor extraction and complete granulated
 activated carbon injections. These remedial approaches also ultimately failed to
 reduce benzene concentrations at the Bradley Site below the SSTL. While there is
 a monitoring well located offsite on the Olive ROW, there is no indication that
 Eagle has taken action to remediate offsite contamination.

 Today, despite the implementation of multiple remedial strategies, ongoing
 monitoring indicates petroleum contamination persists at the Bradley Site and
 continues to migrate off-site onto the West End Property and the Olive ROW.
 Specifically, OPS-mandated quarterly monitoring for Bradley’s latest CAP shows
 benzene continues to exceed the SSTL at well MW-1, which is located on the
 Bradley Site, and to exceed the state-wide RBSL at VB-3, a well located
 downgradient of the Bradley Site on the Olive ROW, which is adjacent to the
 West End Property. Table 1 below illustrates groundwater monitoring data from
 the first three quarters of 2019 showing exceedances of applicable standards at
 these wells. These quarterly monitoring results are from Bradley’s consultant,
 Eagle, and were submitted to OPS in quarterly monitoring reports on April 26,
 2019, September 12, 2019, and November 6, 2019, respectively.




 12This RBSL is the same as the state’s basic groundwater standard for benzene.
 See CDPHE Basic Standards for Groundwater, 5 Colo. Code Regs. 1002-41, § 41.5,
 tbl. A (eff. Dec. 30, 2016).




                                                                        Exhibit A
Case 1:20-cv-01847-MEH Document 1-1 Filed 06/23/20 USDC Colorado Page 9 of 22


 February 26, 2020
 Page 8 of 21


 Table 1. Exceedances of OPS Groundwater Standards for Benzene

 Test Date Well       Benzene                Applicable Regulatory Standard
                      Level(mg/L)            (mg/L)
 3/8/1913    MW-1     0.1850                 0.015 (SSTL)
             VB-3     0.0314                 0.005 (Tier I RBSL)
 6/3/1914    MW-1     0.1340                 0.015 (SSTL)
             VB-3     0.0403                 0.005 (Tier I RBSL)
 11/6/1915   MW-1     0.104                  0.11 (SSTL)16
             VB-3     Unknown17              0.005 (Tier I RBSL)

 Eagle’s Q1 and Q2 2019 Reports conclude:

       [t]he dissolved petroleum hydrocarbon plume appears to be stable;
       however, the presence of petroleum hydrocarbons in groundwater within
       onsite monitoring well MW-1 and offsite monitoring well VB-3 indicates




 13 Data reported in Q1 2019 Report.
 14 Data reported in Eagle’s 2nd Quarterly 2019 Monitoring and Remediation
 Report for Bradley Petroleum Store No. 5, 7403 West 38th Avenue, submitted on
 behalf of Bradley on September 12, 2019 to Jennifer Strauss of OPS [hereinafter,
 Q2 2019 Report].
 15 Data reported in Eagle’s 3rd Quarterly 2019 Monitoring and Remediation

 Report for Bradley Petroleum Store No. 5, 7402 West 38th Avenue, submitted on
 on November 6, 2019 to Jennifer Strauss of OPS [hereinafter, Q3 2019 Report].
 16 In its Q3 2019 Report, Eagle appears to have proposed a new, more lenient

 SSTL of 0.11 mg/L for benzene. See Q3 2019 Report at 9.
 17 The Q3 2019 Report does not indicate the benzene level in VB-3, stating “The

 groundwater sample collected from monitoring well VB-3 did not contain
 benzene exceeding the [RBSL].” Q3 2019 Report at 6.




                                                                        Exhibit A
Case 1:20-cv-01847-MEH Document 1-1 Filed 06/23/20 USDC Colorado Page 10 of 22


 February 26, 2020
 Page 9 of 21


       the groundwater (ingestion) exposure pathway is complete and cannot be
       eliminated at this time.18

 Further, Eagle concedes that “[t]he latest active remedial approach, specifically
 nutrient injections in the vicinity of the monitoring wells MW-1 and VB-3,
 appears to have had a limited effect on supporting the biodegradation of the
 dissolved benzene plume.”19 In January 2020, Eagle proposed yet another CAP
 modification to attempt to address the residual dissolved benzene and eliminate
 the groundwater ingestion exposure pathway and to meet the OPS Tier I and/or
 Tier II closure criteria.20 The latest CAP Modification proposal involves in-situ
 chemical oxidation injections in the vicinity of wells MW-01 and VB-03 in the
 first two quarters of 2020 to address the persistent petroleum hydrocarbon
 impacts beneath the site.21

 Eagle identifies the West End Property as a “point of exposure”, which
 Colorado’s Petroleum Storage tank regulations define as: “[a] location at which a
 person or sensitive environment is assumed to be exposed to a chemical of
 concern.”22 Bradley submittals23 to OPS throughout 2019 conclusively show that
 “dissolved benzene concentrations exceeding the CDLE-OPS Tier I RBSL have



 18 Q1 2019 Report at 8; Q2 Report at 8. The Q3 2019 Report similarly concludes
 “the presence of petroleum hydrocarbons in groundwater within onsite
 monitoring well MW-01 and historically in offsite monitoring well VB-3 indicates
 the groundwater (ingestion) exposure pathway is complete and cannot be
 eliminated at this time.” Q3 2019 Report at 9.
 19 Q1 2019 Report at 8; Q2 Report at 8; Q3 Report at 10.

 20 Q1 2019 Report at 8-9; Q2 Report at 8-9; see Eagle’s Corrective Action Plan

 Modification for Bradley Petroleum Store No. 5, 7402 West 38th Avenue,
 submitted on behalf of Bradley on January 21, 2020, to Jennifer Strauss of OPS
 [hereinafter 2020 CAP Modification] at 6-7.
 21
    See 2020 CAP Modification at 6.
 22 See 7 Colo. Code of Regs. 1101-14, § 1-5.

 23
    Q1 2019 Report at 7; Q2 2019 Report at 7; Q3 2019 Report at 6; 2020 CAP
 Modification at 3.




                                                                         Exhibit A
Case 1:20-cv-01847-MEH Document 1-1 Filed 06/23/20 USDC Colorado Page 11 of 22


 February 26, 2020
 Page 10 of 21


 impacted the property boundary to the north,” which Eagle identifies as owned
 by Olive.24

       B. West End Property: Discovery of Petroleum Contaminated Soil

 West End acquired title to the property located at 7333 West 38th Avenue in May
 2018. Prior to acquisition, West End identified multiple monitoring wells in the
 area associated with various investigations tied to the Bradley Property.
 However, groundwater tests did not reveal petroleum constituents in
 groundwater above OPS limits. West End retained Higgins & Associates, LLC
 (Higgins) as the environmental consultant for the project. Higgins assisted with
 identifying and coordinating the OPS compliant abandonment of monitoring
 wells on the West End Property with OPS.

 On June 11, 2018, West End encountered petroleum-impacted soil during
 excavation. Higgins took soil samples and notified OPS. Multiple soil samples
 contained benzene above the applicable OPS RBSL for benzene of 0.26 mg/kg.
 Higgins sent initial laboratory results to OPS on June 14, 2018. On a June 20, 2018
 telephone conference between OPS staff, West End, Eagle, and Higgins, Robert
 Herbert of OPS stated that the petroleum impacted soils were the result of the
 petroleum contamination plume emanating from the Bradley Site. Despite OPS’s
 determination that the Bradley Site was the source of the petroleum
 contamination at the West End Property, Bradley disavowed responsibility for
 the contamination.

 Throughout the remaining site work and excavation phase of the project, West
 End continued to encounter petroleum impacted soils, which were removed and
 properly disposed of offsite. Table 2 below provides a summary of soil samples
 encountered during construction at the West End Property that exceeded the
 OPS standard of 0.26 mg/kg for benzene.




  Q2 2019 Report at 7; Q3 2019 at 7. This statement could refer to the Olive
 24

 ROW, owned by Olive Street Development, or the West End Property, which
 West End acquired from Olive Street Development, or both properties.




                                                                           Exhibit A
Case 1:20-cv-01847-MEH Document 1-1 Filed 06/23/20 USDC Colorado Page 12 of 22


 February 26, 2020
 Page 11 of 21


 Table 2. Exceedances of OPS Soil Standards for Benzene

      Sample ID        Depth        Date Sampled         Benzene Level (mg/kg)
        SS-1            12             6/11/18                   0.616
        SS-2            13             6/11/18                   0.574
        SS-2            12             7/18/18                   0.519
        SS-5            13             7/18/18                   1.48
        SS-13           13             7/20/18                   0.615
        SS-14           12             7/20/18                   0.288
        SS-16           12             7/20/18                   1.02
        SS-17           13             7/25/18                   0.266
        SS-21           13             7/25/18                   0.578
        SS-22           13             7/25/18                   0.289
        SS-23           13             7/25/18                   0.36

 West End installed a vapor barrier under its new building to protect residents in
 the new complex from petroleum contaminants originating from the Bradley
 Site. The West End project was completed with significant soil contamination
 left in place. Higgins estimates that there are approximately 7,797 cubic yards of
 petroleum-contaminated soil remaining on the property.

                                Violations of RCRA

 RCRA permits citizen suits “against any person . . . who is alleged to be in
 violation of any . . . regulation [or] prohibition” under RCRA.25 These
 “permitting violation” claims may be brought “against a defendant who is
 alleged to be currently in violation of a RCRA-based mandate, regardless of any
 proof that its conduct has endangered the environment or human health.”26




 2542 U.S.C. § 6972(a)(1)(A).
 26Nuclear Watch N.M. v. United States DOE, 2018 U.S. Dist. LEXIS 116716 (N.M.D.
 July 12, 2018) at *5 (citing Goldfarb v. Mayor & City Council of Baltimore, 791 F.3d
 500, 504-05 (4th Cir. 2005)) (internal quotations omitted).




                                                                            Exhibit A
Case 1:20-cv-01847-MEH Document 1-1 Filed 06/23/20 USDC Colorado Page 13 of 22


 February 26, 2020
 Page 12 of 21


 RCRA defines the term “solid waste” to include “any . . . discarded material.”27
 The term “discarded material” is defined as any material that is “abandoned.” 28
 Under RCRA, “[m]aterials are solid waste if they are abandoned by being
 disposed of.”29 The term “disposal” includes the “[l]eaking . . . of any solid
 waste or hazardous waste into or on any land or water . . . .”.30 The petroleum
 contamination from underground storage tanks at the Bradley Site is regulated
 by RCRA.31

 Bradley and Stinker Stores have caused petroleum constituents to be released
 from their property and to migrate into groundwater and soils hydraulically
 downgradient, including onto the Olive ROW and West End Property. Bradley’s
 and Stinker Stores’ failure to stop releases and ongoing migration of
 contamination – as well as their failure to remediate such contamination through
 a CAP – are illegal and subject both parties to liability under RCRA.

 Bradley and Stinker Stores’ violations of RCRA are clear and undisputed, as
 demonstrated by the conclusions of OPS, a consultant for OPS (Paragon), an
 environmental consultant for Bradley (Eagle), and West End’s environmental
 consultant (Higgins) that the Bradley Site is the source of petroleum contamination
 at the Olive ROW and the West End Property. The presence of benzene in soil
 and groundwater above regulatory standards at the Olive ROW and the Bradley
 Site poses a threat to human health and the environment.

 As set forth below, the continuing releases of petroleum contamination to
 groundwater and soil above regulatory standards at the Bradley Site and
 surrounding area constitute ongoing violations of RCRA and Colorado law
 implementing RCRA. West End and Olive intend to sue Bradley and Stinker


 27 42 U.S.C. § 6903(27).
 28 40 C.F.R. § 261.2(a)(2)(i)(A).
 29 40 C.F.R. § 261.2(b)(1).

 30 42 U.S.C. § 6903(3).

 31 United States v. Hill, 1998 U.S. Dist. LEXIS 7894 at *9 (N.D.N.Y May 20, 1998)

 (“[L]eakage of gasoline from an underground storage tank into the surrounding
 soil constitutes disposal of a solid waste under RCRA”).




                                                                           Exhibit A
Case 1:20-cv-01847-MEH Document 1-1 Filed 06/23/20 USDC Colorado Page 14 of 22


 February 26, 2020
 Page 13 of 21


 Stores for violations of RCRA and will seek injunctive relief, civil penalties, costs
 and attorneys’ fees, and any additional relief the court deems appropriate.

                 A.     Violations of Federal RCRA regulations.

 RCRA’s Subtitle I contains regulations governing underground storage tanks
 (USTs).32   Part 280 contains technical standards and corrective action
 requirements for owners and operators of USTs, including performance
 standards, notification requirements, spill and overfill control, reporting and
 recordkeeping, periodic testing, release detection, release reporting, release
 response, and corrective action requirements for petroleum USTs that leak.

 Bradley and Stinker Stores are in violation of the following regulatory
 requirements:

       • 40 C.F.R. § 280.61’s requirement that owners or operators perform an
         adequate initial response after confirmation of a release from a UST system
         containing petroleum, including reporting the release to the implementing
         agency, taking immediate action to prevent any further release, and
         identifying and mitigating fire, explosion, and vapor hazards.

       • 40 C.F.R. § 280.65’s requirement that the owner or operator of a UST
         system that has a release of petroleum must determine the full extent and
         location of soils contaminated by the release and the presence and
         concentrations of dissolved product contamination in groundwater by
         conducting investigations of the release, the release site and the
         surrounding area possibly affected by the release if there is evidence that
         groundwater wells have been affected by the release.

       • 40 C.F.R. Part 280, Subpart C’s general operating requirements, including
         spill and overfill control requirements (§ 280.30), reporting and
         recordkeeping requirements (§ 280.34), and periodic testing requirements
         (§ 280.35).



 32   See 40 C.F.R. pt. 280.




                                                                             Exhibit A
Case 1:20-cv-01847-MEH Document 1-1 Filed 06/23/20 USDC Colorado Page 15 of 22


 February 26, 2020
 Page 14 of 21


      • 40 C.F.R. Part 280, Subpart D’s release detection requirements for owners
        and operators of all UST systems, Section 280.41’s specific requirements for
        petroleum UST systems, and the requirements for release detection set
        forth in § 280.43.

      • The requirements related to investigations of off-site impacts in 40 C.F.R.
        § 280.51 and the release investigation and confirmation steps identified in
        40 C.F.R. § 280.52.

      • 40 C.F.R. Part 280, Subpart F’s requirements for release response and
        corrective action for UST Systems containing petroleum, including the
        requirement to take immediate action to prevent any further release of
        petroleum into the environment (§ 280.61(b)), perform adequate site
        characterization (§ 280.63), properly investigate the surrounding area to
        determine the extent of the contamination (§ 280.65), and develop a CAP
        that provides for adequate protection of human health and the
        environment (§ 280.66).

 B.      Violations of Colorado regulations implementing RCRA.

 RCRA’s citizen suit provision can be used to enforce regulations promulgated
 under Colorado’s solid and hazardous waste programs. 33 Bradley’s petroleum
 releases have caused ongoing violations of state groundwater and soil standards
 for benzene. Additionally, releases from the Bradley Site indicate that Bradley
 has violated the state’s solid waste regulations and storage tank regulations.


 33Federal authorities have authorized Colorado to administer its program in
 place of the federal program, and, thus, the state program is “effective” under
 RCRA. See Sierra Club v. Chem. Handling Corp., 824 F. Supp. 195, 198 (D. Colo.
 1993) (holding that because Colorado's hazardous waste program was
 authorized by RCRA, it became effective pursuant to RCRA, and the citizen suit
 provision of section 6972(a)(1)(A) applies); see also Coll. Park Holdings, LLC. v.
 Racetrac Petroleum, Inc., 239 F. Supp. 2d 1334, 1346 (N.D. Ga. 2002) (holding, as a
 matter of course, that Georgia's EPA-approved UST program is enforceable by a
 RCRA citizen suit).




                                                                           Exhibit A
Case 1:20-cv-01847-MEH Document 1-1 Filed 06/23/20 USDC Colorado Page 16 of 22


 February 26, 2020
 Page 15 of 21


 Specifically, Bradley and Stinker Stores are in violation of the following Colorado
 regulations implementing RCRA:

                     1.   Violations of Groundwater and Soil Standards for
                          Benzene, 7 Colo. Code Regs. 1101-14.

 OPS sets RBSLs, which are risk-based corrective action target levels for chemicals
 of concern.34 OPS has set the state-wide standard for benzene dissolved in
 groundwater of 0.005 mg/L.35 The state-wide standard for benzene in soil is
 0.26 mg/kg.36 Sites with benzene in media above these levels are in violation of
 state standards and must perform remedial action to reduce concentrations
 below these levels.37 Additionally, in certain cases, OPS sets site-specific target
 levels (SSTLs), which are risk-based remedial action target levels for chemicals of
 concern developed for a particular site that determine the cleanup goals for the
 site.38 As stated above, the Bradley Site also has a more lenient SSTL for benzene
 dissolved in groundwater of 0.015 mg/L that applies to onsite wells. 39

 As stated above and as shown in Table 1, the Bradley Site continues to have
 levels of benzene in groundwater onsite that violate the SSTL and levels of
 benzene in groundwater offsite at the Olive ROW that violate the RBSLs.
 Further, as stated above and shown in Table 2, soils contaminated with benzene
 above the RBSL for benzene in soil were found on the West End Property, and
 additional contaminated soil remains on that site. As stated above, OPS and
 others have identified the Bradley Site as the source of petroleum contamination
 at the Olive ROW and the West End Property. These ongoing violations of state
 groundwater and soil standards demonstrate Bradley is “in violation” of RCRA,
 specifically Colorado’s regulatory standards implementing RCRA.


 34 7 Colo. Code Regs. 1101-14, § 1-5.
 35 7 Colo. Code Regs. 1101-14, § 5-2, tbl. 5-1.
 36 Id.

 37 See CDPHE Basic Standards for Groundwater, Colo. Code Regs. 1002-41, § 41.5,

 tbl. A (eff. Dec. 30, 2016).
 38 7 Colo. Code Regs. 1101-14, § 1-5.

 39 Eagle Q1 2019 Report at 8; Eagle Q2 2019 Report at 8.




                                                                           Exhibit A
Case 1:20-cv-01847-MEH Document 1-1 Filed 06/23/20 USDC Colorado Page 17 of 22


 February 26, 2020
 Page 16 of 21


 The violations of applicable Colorado soil and groundwater standards are
 ongoing, and therefore, Bradley and Stinker Stores continue to be “in violation
 of” RCRA.40 Although the leaking storage tanks may have been removed or
 modified, the violations of state groundwater and soil standards for benzene
 (and potentially other contaminants) are ongoing.41

                     2.     Violations of Storage Tank Requirements, 7 Colo.
                            Code Regs. 1101-14.

 Upon information and belief, Bradley and Stinker Stores are in violation of the
 Colorado’s Storage Tank Regulations, including but not limited to the following:

      • Failure to comply with Article 2, Section 2-2’s requirements regarding
        design, construction, and installation of the UST on the Bradley Site,
        including but not limited to a failure to implement repairs that “prevent
        the releases due to structural failure, corrosion, or spills and overflows as
        long as the UST system is used to store regulated substances.”42

      • Failure to comply with Article 2, Section 2-3’s requirements for the
        operation of USTs, including but not limited to a failure to prevent
        corrosion and operate a system with adequate release detection methods.43




 4042 U.S.C. § 6972(a)(1); see Craig Lyle Ltd. P’ship v. Land O'Lakes, 877 F. Supp. 476,
 482 (D. Minn. 1995) (holding that spilt or leaked petroleum resulting from
 commercial operations satisfies RCRA's definition of "solid waste").
 41 See United States v. Power Eng'g Co., 10 F. Supp. 2d 1145, 1159-1160 (D. Colo.

 1998) (“[L]eaching of hazardous waste into the groundwater from this soil
 constitutes continuing disposal of hazardous waste.”); see also City of Toledo v.
 Beazer Materials and Servs., Inc., 833 F. Supp. 646, 656 (N.D. Ohio 1993) (holding a
 valid claim exists against a prior owner under Section 6972(a)(1)(A) “as long as
 no proper disposal procedures are put into effect or as long as the waste has not
 been cleaned up and the environmental effects remain remediable”).
 42 7 Colo. Code Regs. 1101-14, §2-2-1.

 43 Id. §§ 2-3-3; 2-3-4-1(a); and 2-3-4-2.




                                                                               Exhibit A
Case 1:20-cv-01847-MEH Document 1-1 Filed 06/23/20 USDC Colorado Page 18 of 22


 February 26, 2020
 Page 17 of 21


      • Failure to comply with Article 2, Section 2-4’s requirements for the proper
        closure of UST Systems.44

      • Failure to comply with Article 5, Section 5-1’s requirements for responses
        to confirmed releases, including but not limited to the requirements to
        “take action to prevent any further release into the environment” and
        remedy “hazards posed by contaminated media that are excavated or
        exposed as a result of abatement activities.”45

      • Failure to comply with Article 5, Section 5-2’s requirements for site
        characterization in response to releases, including but not limited to
        adequately defining the “extent of source area(s) of the release” and “the
        distribution of contamination in the subsurface,” particularly at the Olive
        ROW and the West End Property.46

      • Article 5, Section 5-3’s requirements for corrective action in response to
        releases, including but not limited to implementing a timely and adequate
        corrective action plan to remediate the contamination at the Olive ROW
        and the West End Property.47

                     3.    Violations of Solid Waste Regulations, 6 CCR 1007-2,
                           Part 1

 Upon information and belief, Bradley and Stinker Stores are in violation of the
 Colorado’s Solid Waste Regulations, including but not limited to the following:

      • Section 1.3.3’s prohibition on the operation of a solid waste disposal
        facility without a certificate of designation from the Colorado Department
        of Health and Environment.48 The Bradley Site is not a designated solid


 44 Id. § 2-4.
 45 Id. § 5-1-2

 46 Id. § 5-2.

 47 7 Colo. Code Regs. 1101-14, § 5-3(b)(1) (requiring, inter alia, that an

 “owner/operator shall . . . identify targeted treatment areas”).
 48 6 Colo. Code Regs. 1007-2 pt. 1, § 1.3.3.




                                                                          Exhibit A
Case 1:20-cv-01847-MEH Document 1-1 Filed 06/23/20 USDC Colorado Page 19 of 22


 February 26, 2020
 Page 18 of 21


          waste disposal site with a certification from CDPHE. Without such a
          certification, it cannot be disposing of solid waste – like petroleum – onsite.

       • Section 2’s minimum standards for solid waste disposal sites and
         facilities.49 The Bradley Site has also violated Colorado’s Solid Waste
         regulations because it has disposed of solid waste – petroleum – without
         complying with the minimum standards for solid waste disposal sites in
         the state, including: implementation of a program for detection and
         prevention of the disposal of PCB waste and hazardous waste (2.1.2(B)),
         maintenance of a waste characterization and disposal plan approved by
         CDPHE (2.1.2(C)), elimination of nuisance conditions at or beyond the site
         boundary (2.1.3), prohibition on water pollution (2.1.4), and proper
         measures to prevent waste material and debris from leaving the site (2.1.7).

 West End and Olive intend to file a federal action against Bradley and Stinker
 Stores for their continuing violations of RCRA and Colorado law implementing
 RCRA.50

                                        Conclusion

 Immediate legal action to address Bradley’s and Stinker Stores’ ongoing
 violations of RCRA is fully justified given their lack of diligence in remediating
 the contamination, as well as their disregard for the welfare of their neighbors,
 including Olive and West End, and the surrounding environment. Olive and
 West End’s RCRA claims are not exclusive. They send this Notice without
 waiving or prejudicing their rights to advance additional legal or factual claims,
 including any claim for relief pursuant to federal, state, or common law causes of
 action. As set forth in West End’s July 1, 2019 letter proposing settlement, West
 End and Olive also intend to seek relief against Bradley and Stinker Stores based
 upon trespass, nuisance, and other state law claims.

 West End and Olive continue to be willing to engage in settlement discussions
 with Bradley and Stinker Stores with the expectation that those discussions

 49   6 Colo. Code Regs. 1007-2 pt. 1, § 2.
 50   42 U.S.C. § 6972(a)(1)(A).




                                                                                Exhibit A
Case 1:20-cv-01847-MEH Document 1-1 Filed 06/23/20 USDC Colorado Page 20 of 22


 February 26, 2020
 Page 19 of 21


 would result in a prompt and reasonable resolution. Unless substantial progress
 is made in remedying the ongoing violations, West End and Olive intend to
 initiate litigation upon expiration of RCRA’s notice period.

 Sincerely,




 Nathaniel H. Hunt
 Sara Mogharabi
 Counsel for and providing formal notice on behalf of West End, LLP, 1801 Broadway,
 Suite 1175, Denver, CO 80202, 720-420-1564, and Olive Street Development Co., LLC,
 1801 Broadway, Suite 1175, Denver, CO, 720-420-1564.

 cc: (via registered mail, return receipt requested):

       William Rapson
       Registered Agent for BPI, Inc.
       Welborn Sullivan Meck & Tooley, P.C.
       1125 17th Street, Suite 2200
       Denver, CO 80202

       Corporation Service Company
       Registered Agent for Stinker Stores Co., Inc.
       1900 W. Littleton Blvd
       Littleton, CO 80120

       William Rapson
       Registered Agent for
       7403 West 38th Avenue LLC
       1125 17th Street Suite 2200
       Denver, CO 80202




                                                                          Exhibit A
Case 1:20-cv-01847-MEH Document 1-1 Filed 06/23/20 USDC Colorado Page 21 of 22


 February 26, 2020
 Page 20 of 21


       Corporation Service Company
       Registered Agent for
       Stinker Stores Co., Inc.
       1821 Logan Ave.
       Cheyenne, WY 82001

       Andrew Wheeler
       Administrator
       U.S. Environmental Protection Agency
       1200 Pennsylvania Avenue, NW (Mail Code 1101A)
       Washington, DC 20004

       Gregory Sopkin
       Regional Administrator, Region VIII
       U.S. Environmental Protection Agency
       1595 Wynkoop Street
       Denver, CO 80202-1129

       William Barr
       U.S. Attorney General
       U.S. Department of Justice
       950 Pennsylvania Avenue, NW
       Washington, DC 20530-0001

       Phil Weiser
       Colorado Attorney General
       Office of the Attorney General
       Colorado Department of Law
       1300 Broadway, 10th Floor
       Denver, CO 80203




                                                                    Exhibit A
Case 1:20-cv-01847-MEH Document 1-1 Filed 06/23/20 USDC Colorado Page 22 of 22


 February 26, 2020
 Page 21 of 21


       Jill Hunsaker Ryan
       Executive Director
       Colorado Department of Public Health & Environment
       4300 Cherry Creek Drive South
       Denver, CO 80246

       Albuquerque Mahesh
       Division Director
       Division of Oil and Public Safety
       633 17th Street, Suite 500
       Denver, CO 80202

       Jennifer Opila
       Division Director
       Hazardous Materials and Waste Management Division
       Colorado Department of Public Health and Environment, HMWMD-B2
       4300 Cherry Creek Drive South
       Denver, CO 80246




                                                                    Exhibit A
